Citation Nr: 0116165	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  00-25 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from December 1941 to 
September 1945.  
This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  In that determination, the RO denied the veteran's 
claims for service connection for bilateral hearing loss and 
tinnitus.  


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Certain diseases, including sensorineural hearing loss, may 
be presumed incurred in service if shown to have manifested 
to a compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 
(2000).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2000).  

Service connection may be established in the absence of 
confirming service medical record entries where there is 
satisfactory lay or other evidence that an injury or disease 
was acquired in combat, if the evidence is consistent with 
the circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1145(b) (West 1991); 38 C.F.R. § 3.304(d) 
(2000).   

Service connection may be granted on the basis of a post-
service initial diagnosis of hearing loss, where the medical 
evidence relates the current condition to service.  See 38 
C.F.R. § 3.303(d) (2000); Hensley v. Brown, 5 Vet. App. 155, 
158 (1993).

The veteran contends, in essence, that he developed bilateral 
hearing loss and tinnitus as a result of combat with the 
enemy during service.  The record shows that the veteran's 
service medical records were destroyed by fire; therefore, 
there are no service accounts of bilateral hearing loss or 
tinnitus.  However, service records reflect that the veteran 
was awarded the Bronze Star Medal in connection with military 
operations against the enemy.  The Citation pertaining to 
that award confirms that the veteran was a radio operator and 
was exposed to heavy enemy artillery, machine gun, and sniper 
fire.  In that the veteran service records, including the 
June 1945 Citation, establish that the veteran was involved 
in combat with the enemy his accounts of exposure to acoustic 
trauma in service is conceded.  

The record includes a copy of a notice of a decision awarding 
the veteran Workers' Compensation benefits for bilateral 
hearing loss.  It was noted that the hearing loss was as an 
occupational disease with a causal relationship to a 1984 
accident that occurred while the veteran was employed at 
Remington Arms Company.  The notes that the veteran's 
occupation and nature of the accident warranting the accident 
is not provided.  Therefore, a copy of the Workers' 
Compensation Board decision would be helpful in an equitable 
disposition of this matter.  

When examined by VA in June 1999, the veteran reported that 
he was exposed to acoustic trauma during service without the 
benefit of hearing protection.  As a radio man during 
service, the veteran indicated that he always in the forward 
line with rockets and screamers were constantly exploding 
before him.  The veteran also indicated that he served as 
gunner for 105 cannons and 155 millimeter guns.  During 
service, the veteran related that on several occasions the 
noise was so loud that he experienced ringing and hearing 
loss which recovered after several days.  The veteran further 
indicated that he complained of the ringing at discharge, but 
was told that the disorder would dissipate.  Since service, 
the veteran indicated that he has had a medium-intensity 
ringing in both ears.  The veteran stated that in the early 
1970s and 1980s he had progressive hearing loss since service 
and that he has had 15 years of tinnitus.  At the conclusion 
of an audiologic evaluation, the veteran was diagnosed as 
having moderate to profound bilateral sensorineural hearing 
loss.  The examiner noted that the veteran had been exposed 
to extensive noise exposure during his time in service and 
that as a result developed cochlear damage that has resulted 
in a sensorineural hearing loss that is more advanced that 
someone in his age group.  The Board notes that the examiner 
did not indicate whether he reviewed the veteran's claims 
file prior to rendering the aforenoted opinion, and he did 
not address the veteran's exposure to occupational acoustic 
trauma after service.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In light of the fact that it appears that the veteran was 
exposed to acoustic trauma during and after service, the 
Board is of the view that a VA examination as indicated below 
to determine the etiology of the veteran's bilateral hearing 
disability and tinnitus is warranted for compliance with the 
VCAA.  

In light of these circumstances, the case is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should obtain from the state 
of New York Workers' Compensation Board a 
copy of its decision awarding the veteran 
disability benefits in 1984.  

3.  The RO should accord the veteran a VA 
audiometric examination to verify the 
current existence of bilateral defective 
hearing pursuant to the provisions of 
38 C.F.R. § 3.385.  

4.  If defective hearing pursuant to 
38 C.F.R. § 3.385 is shown on the VA 
audiometric examination, the RO should 
arrange for the veteran to undergo a VA 
otolaryngological examination to 
determine the nature and etiology of the 
veteran's bilateral hearing loss.  The 
examiner should also determine the nature 
and extent any tinnitus found to be 
present.  The entire claims folder, to 
include a complete copy of this REMAND 
should be available to and be reviewed by 
the examiner.  All clinical findings 
should be reported in detail.  The 
examiner should provide an opinion as to 
whether it is as least as likely as not 
that the veteran's bilateral hearing loss 
developed as a result of service, 
including on the basis of acoustic 
trauma.  The examiner should also provide 
an opinion as to whether it is as least 
as likely as not the veteran's tinnitus 
is related to acoustic trauma in service.  

5.  Thereafter, the RO should review the 
claims folder to ensure that the foregoing 
requested development has been completed.  
Stegall v. West, 11 Vet. App. 268 (1998). 

6.  Then, the RO should readjudicate the 
issues on appeal, in light of the 
additional evidence.  

If the benefits sought remain denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond. Thereafter, the 
case should be returned to the Board for further appellate 
review. The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law. The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



